By the Court.
On consideration of this case, the following questions arise:
*103First. Have the complainants surveyed their claim agreeably to their location with the commissioners, and the entry with the surveyor ?
Second. If they have not, how ought they to have surveyed ?
As to the first question, the court is of opinion, that the complainants have not surveyed their claims agreeably to their location with the commissioners, or their entry with the surveyor.
As to the second, the complainants’ location with the commissioners, and entry with the surveyor, calling to include the improvement known by the name of the Lynn spring, and to run south for quantity, the court is of opinion, that by the most rational construction of the location, the complainants ought to have just included the Lynn spring, and their improvement thereat, in the center of the northboundary line, and extend south for quantity, so as to ma^e their settlement survey a square, and- the preemption on the upper or east side of the settlement, and extend east for quantity.
Whereupon, it is decreed and ordered, that the complainants do recover of the defendants all the land that will be included in the complainants’ settlement survey, when run agreeable to the foregoing opinion. With costs, etc.